DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ATA50656/2019, filed on 7/19/2019.

Information Disclosure Statement
The information disclosure statement submitted on 7/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are outlined in Table 1.1 below. 
GENERIC PLACEHOLDER + FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“a second focusing unit for focusing”
(claim 1)
[0169] discloses that an eyepiece lens can be displaced in a direction of an optical axis by actuation and/or rotation of a diopter ring, hence forming a second focusing unit at a sight channel 2.
“an adjusting mechanism…for displacing” 
(claim 2)
[0167] discloses an “adjusting mechanism” 30.  Fig. 5 illustrates adjusting mechanism 30. 

Table 1.1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
The claim recites: “wherein the first beam path of the sight channel, a reference image plane is determined by a reticle or by an image reproduced by projection optics” in lines 9-10.
Particularly, the limitation “wherein the first beam path of the sight channel,” appears to attempt to define some manner or condition by which “a reference image plane is determined by a reticle or by an image reproduced by projection optics”.  However, the limitation is unclear as currently recited.  
As best understood by the Examiner, and in an effort to facilitate compact prosecution, the limitation will be interpreted such that “wherein in the first beam path of the sight channel, a reference image plane is determined by a reticle or by an image reproduced by projection optics”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heintz (US 20040095471 A1) (hereinafter Heintz) in view of Berlips (US 20150015945 A1) (hereinafter Berlips).
Regarding claim 1, Heintz discloses:
A long-range optical device comprising: [See Heintz, ¶ 0009 discloses a telescopic imaging system.]
at least one sight channel and an image capturing channel, [See Heintz, ¶ 0020, Fig. 1 discloses two optical systems, and a device for coupling out a partial light beam.  Particularly, Heintz notes that a partial light beam may be coupled out to an image sensor per U.S. Patent No. 5,963,369 (Fig. 2B illustrates an image sensor device (12) in one channel of a binocular system).] 
wherein the image capturing channel comprises a camera module for electronically capturing images, and [See Heintz, Fig. 1 illustrates a camera module (6) for capturing images from at least one channel of the binocular system; See Heintz, ¶ 0020 references U.S. Patent No. 5,963,369, which further details an imaging sensor in one channel of a binocular system.]
wherein in the sight channel, a first beam path is formed by a first objective, a first focusing lens, an erecting system and a first eyepiece, and [See Heintz, ¶ 0020, Fig. 1 discloses that in each optical system of the binoculars, an objective (3), an eyepiece (4), and a prism system for image erecting are present; See Heintz, ¶ 0020 references U.S. Patent No. 5,963,369, Fig. 2b further details lens 13 which focuses light onto the image sensor element 12.]
wherein in the image capturing channel, a second beam path is formed by a second objective, a second focusing lens and a second eyepiece, and [See Heintz, ¶ 0020, Fig. 1 discloses that in each optical system of the binoculars, an objective (3), an eyepiece (4), and a prism system for image erecting are present; See Heintz, ¶ 0020 references U.S. Patent No. 5,963,369, Fig. 2b further details lens 13 which focuses light onto the image sensor element 12.]
Heintz does not appear to explicitly disclose:
wherein the first focusing lens and the second focusing lens are displaceable together by means of a first focusing unit, 
wherein the first beam path of the sight channel, a reference image plane is determined by a reticle or by an image reproduced by projection optics, and that the first eyepiece of the sight channel is displaceable by means of a second focusing unit for focusing on the reference image plane. 
	However, Berlips discloses:
wherein the first focusing lens and the second focusing lens are displaceable together by means of a first focusing unit, [See Berlips, ¶ 0061, Fig. 4 discloses a rotary knob or adjusting wheel arranged on a central axis and used for together axially displacing focusing lenses.]
wherein the first beam path of the sight channel, a reference image plane is determined by a reticle [See Berlips, ¶ 0074, 0078, 0080 discloses that a reticle is located at, and distinguishes a position of a first image plane.] or by an image reproduced by projection optics, and that the first eyepiece of the sight channel is displaceable by means of a second focusing unit for focusing on the reference image plane. [See Berlips, ¶ 0061 discloses that the eyepiece of the binocular system may be shifted axially for the purposes of focusing on an object in the image plane.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Heintz to add 

Regarding claim 2, Heintz in view of Berlips discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Berlips discloses:
wherein the first focusing unit comprises a focusing ring and an adjusting mechanism, [See Berlips, ¶ 0061, Fig. 4 discloses a rotary knob (focusing ring) or adjusting wheel with a threaded rod 52 (adjusting mechanism)] which is coupled to the focusing ring, for displacing the first focusing lens and the second focusing lens in parallel to optical axes of the first and the second beam paths. [See Berlips, ¶ 0061, 0068, 0076-0077, Fig. 4 discloses rotary knob which is arranged on a central axis and is used for displacing focusing lenses in an axial direction (in parallel to optical axes).]
For motivation to combine, please see Examiner’s earlier rejection of claim 1.

Regarding claim 3, Heintz in view of Berlips discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Berlips discloses:
wherein the second focusing unit comprises a diopter ring for displacing the eyepiece lens in parallel to the optical axis of the first beam path. [See Berlips, ¶ 0089 discloses that a diopter compensation may be used to vary the axial position (moved in a direction parallel to the optical axis of a beam path) of each eyepiece.]
For motivation to combine, please see Examiner’s earlier rejection of claim 1.

Regarding claim 4, Heintz in view of Berlips discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.

wherein the camera module comprises a third focusing unit. [See Heintz, ¶ 0026 discloses the integration of a motorized autofocus into the optical module.  The mechanical displacement of optical elements of the telescopic system in front of the image sensor is discussed as a means of facilitating the focusing.]

Regarding claim 5, Heintz in view of Berlips discloses all the limitations of claim 4 and is analyzed as previously discussed with respect to that claim.
Heintz discloses:
wherein the camera module comprises an electronic image capturing sensor [See Heintz, ¶ 0020-0021, 0023, and Fig. 1 discloses a module (6) with an image sensor.] and the third focusing unit comprises an autofocus unit. [See Heintz, ¶ 0026 discloses the integration of a motorized autofocus into the optical module.  The mechanical displacement of optical elements of the telescopic system in front of the image sensor is discussed as a means of facilitating the focusing.]

Regarding claim 7, Heintz in view of Berlips discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Heintz discloses:
wherein the first focusing lens of the sight channel is arranged on a side of the reference image plane facing away from the first eyepiece. [See Heintz, ¶ 0020 references U.S. Patent No. 5,963,369, which further details an imaging sensor in one channel of a binocular system.  Fig. 2B illustrates focusing lens 13 facing away from an eyepiece (3).]

Regarding claim 8, Heintz in view of Berlips discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.

wherein two sight channels are formed. [See Heintz, ¶ 0020 discloses a partial light beam coupled out of each optical system of the binoculars – hence, each channel is a “sight channel” in that it at least partially conveys light from an objective lens to the user.]

Regarding claim 9, Heintz in view of Berlips discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Heintz discloses:
A method for observing a distant object with a long-range optical device according to claim 1, the method comprising: 
subsequently an image of the distant object is automatically focused in the image capturing channel by means of the third focusing unit of the camera module. [See Heintz, ¶ 0025-0026 discloses an auto-focus being effectuated by a mechanical displacement of optical elements in a telescopic system.]
Berlips discloses:
an operator, while looking through the sight channel, subjectively focuses the first eyepiece of the sight channel to the reference image plane by means of the second focusing unit; and [See Berlips, ¶ 0061, 0081, 0084 discloses focusing an object onto an image plane (reticle).]
subsequently, while aiming at the distant object, an image of the distant object is focused by means of the first focusing unit; and [See Berlips, ¶ 0089 discloses focusing via a diopter compensation.]
For motivation to combine, please see Examiner’s earlier rejection of claim 1.

Regarding claim 10, Heintz in view of Berlips discloses all the limitations of claim 9 and is analyzed as previously discussed with respect to that claim.

wherein a processing unit detects the completion of movement of the focusing lens and subsequently the processing unit automatically triggers the focusing of the image of the distant object in the image capturing channel. [See Berlips, abstract discloses an adjusting unit coupled with a position detection unit so that actuation of an adjusting device triggers an electrical signal of a position detection unit as a function of the position of the adjusting device.]
For motivation to combine, please see Examiner’s earlier rejection of claim 1.

Regarding claim 11, Heintz in view of Berlips discloses all the limitations of claim 9 and is analyzed as previously discussed with respect to that claim.
Berlips discloses:
wherein when an electronic operating button is actuated by the operator, focusing of the image of the distant object in the image capturing channel is triggered. [See Berlips, ¶ 0004 discloses that an optical unit may be provided with a zoom and auto-focus function in a binocular system.]
For motivation to combine, please see Examiner’s earlier rejection of claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heintz in view of Berlips in view of Ohashi (US 20050088762 A1) (hereinafter Ohashi).
Regarding claim 6, Heintz in view of Berlips discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Heintz in view of Berlips does not appear to explicitly disclose:

	However, Ohashi discloses:
wherein the second beam path of the image capturing channel comprises an afocal lens system. [See Ohashi, ¶ 0098 discloses formation of an afocal lens arrangement as part of a stereo imaging system.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Heintz in view of Berlips to add the teachings of Ohashi in order to provide minimal influence on a resultant image despite adjustment of the spacing between multiple intermediary focusing lens groups.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heintz in view of Berlips in view of Fougnies et al. (US 20190265002 A1) (hereinafter Fougnies).
Regarding claim 12, Heintz in view of Berlips discloses all the limitations of claim 9 and is analyzed as previously discussed with respect to that claim.
Heintz in view of Berlips does not appear to explicitly disclose:
wherein a wireless connection of the long-range optical device to an electronic terminal is established and the image of the distant object is displayed on a display device by the electronic terminal, and

However, Fougnies discloses:
wherein a wireless connection of the long-range optical device to an electronic terminal is established and the image of the distant object is displayed on a display device by the electronic terminal, and [See Fougnies, ¶ 0121, 0137, 0143 discloses a first optical device and a second optical device remote from one another, and wherein each of the scopes is in wireless communication with a network server, wherein a focused image of a distant object (target object) is displayed on one scope versus the second scope.]
that the operator selects an image detail of the image of the distant object on the electronic terminal, and that the autofocus function of the camera module is automatically controlled to focus on the selected image detail. [See Fougnies, ¶ 0113, 0121 discloses a scope receiving an image of a target transmitted by a lead scope.  The targets could be displayed in a list, and via selector buttons, a pointing device, or by tracking the eye and determining a focus point, a target of interest would be focused on.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Heintz in view of Berlips to add the teachings of Fougnies in order to provide remote viewing of a target of interest and subsequent focusing on said target of interest. (Fougnies, ¶ 0121).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110228137 A1		Betensky; Ellis et al.
US 20130250067 A1		Laxhuber; Ludwig et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486